Name: Commission Regulation (EEC) No 1145/87 of 24 April 1987 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  trade policy;  prices
 Date Published: nan

 28 . 4. 87 Official Journal of the European Communities No L 111 /9 COMMISSION REGULATION (EEC) No 1145/87 of 24 April 1987 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (2) and (4) thereof, Whereas the abovementioned Article 6a (2) lays down the conditions under which buying-in must be decided on ; whereas the eligible products were determined by Commission Regulation (EEC) No 828/87 (3) and the detailed rules for intervention were laid down in Article 3 (2) of Commission Regulation (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the appli ­ cation of intervention measures in the beef and veal sector (4), as last amended by Regulation (EEC) No 827/87 (*) ; whereas the abovementioned provisions make it possible to introduce intervention measures for the Member States or regions of Member States and in respect of the qualities provided for in this Regulation ; Whereas the buying-in prices for the qualities concerned should also be fixed, pursuant to Article 6a (4) of Regula ­ tion (EEC) No 805/68 and to Regulation (EEC) No 827/87 ; whereas, moreover, the maximum and minimum limits within which the Member States may vary the buying-in prices should be laid down in respect of each of those qualities so as to take account of the class subdivi ­ sions adopted pursuant to Article 3 (3) of Council Regula ­ tion (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (*), HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agencies of each Member State or region within a Member State which are specified in Annex I shall purchase the products specified in the Annex to Regulation (EEC) No 828/87 which belong to the groups of qualities set out in Annex I. 2 . The buying-in prices, expressed in ECU per 100 kilograms carcase weight, are specified in Annex II . 3 . The buying-in price for each quality, referred to in paragraph 2, may be increased by up to 2 ECU or reduced by a maximum of 5 ECU to take account of the possible subdivision of each classification under the Community scale referred to in Article 3 (3) of Regulation (EEC) No 1208/81 . Article 2 This Regulation shall enter into force on 4 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 80 , 24 . 3 . 1987, p. 8 . (4)'OJ No L 261 , 26 . 9 . 1978 , p. 5 . H OJ No L 80, 24. 3 . 1987, p. 6 . ( «) OJ No L 123, 7 . 5 . 1981 , p. 3 . No L 111 / 10 Official Journal of the European Communities 28 . 4 . 87 ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 ( 1 ) Member State/Region Groups of qualities(category and class) Belgium Denmark Germany Spain France Ireland Luxembourg Netherlands Great Britain Northern Ireland AU, AR, AO AO, CR, CO AU, AR AO AU, AR, AO, CR, CO CU, CR, CO AR, AO, CO AR CU, CR CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Hindquarter price straight cut (') pistola cut (2) AU2 AU3 AR2 AR3 A02 A03 CU2 CU3 CU4 CR3 CR4 C03 310,216 305,954 300,134 295,834 287,735 283,362 299,430 295,317 287,091 295,319 286,734 277,961 372,259 367,145 360,161 355,001 345,282 340,034 359,316 354,380 344,509 354,383 344,081 333,553 387,770 382,443 375,168 369,793 359,669 354,203 374,288 369,146 358,864 369,149 358,418 347,451 ( ! ) Conversion coefficient 1,20 . (2) Conversion coefficient 1,25 .